       Case 2:20-cv-02629-HLT-JPO Document 7 Filed 01/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 LAUREN D. JOHNSON,

            Plaintiff,

            v.                                              Case No. 2:20-cv-02629-HLT

 AMAZON,

            Defendant.


                                             ORDER

       Plaintiff moves the Court for leave to proceed without prepayment of fees. Doc. 3. On

December 14, 2020, Chief Magistrate Judge James P. O’Hara issued a Report and

Recommendation (“R&R”) thoroughly analyzing the motion and determining that Plaintiff does

not satisfies the requirements to proceed in forma pauperis. Doc. 6. Chief Magistrate Judge

O’Hara’s R&R recommends that this Court deny Plaintiff’s motion but permit Plaintiff to pay the

requisite filing fee in three equal monthly instalments. Doc. 6 at 3. Plaintiff did not timely object

to the R&R. After a de novo review, the Court agrees with Chief Magistrate Judge O’Hara’s

analysis and conclusions and, therefore, adopts the R&R in its entirety.

       THE COURT THEREFORE ORDERS that the Chief Magistrate Judge O’Hara’s Report

and Recommendation (Doc. 6) is ADOPTED.

       THE COURT FURTHER ORDERS that Plaintiff’s Motion to Proceed Without

Prepayment of Fees (Doc. 3) is DENIED.

       THE COURT FURTHER ORDERS that Plaintiff pay the full filing fee of $402.00 in three

equal monthly installments. The first installment of $134.00 is due on or before February 1, 2021.

The second installment of $134.00 is due on or before March 1, 2021. And the third and final

installment of $134.00 is due on April 1, 2021. Plaintiff is cautioned that failure to pay any
       Case 2:20-cv-02629-HLT-JPO Document 7 Filed 01/07/21 Page 2 of 2




installment of the filing fee by the due date will result in the dismissal of this action without

prejudice.

       IT IS SO ORDERED.

       Dated: January 7, 2021                       /s/ Holly L. Teeter
                                                    HOLLY L. TEETER
                                                    UNITED STATES DISTRICT JUDGE




                                               2
